DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the reply filed July 14, 2022 (hereinafter “Reply”) and accompanying request for continued examination.
Claim 1 is amended.
Claims 3, 7, 8, 11-13, and 15 are cancelled.
Claims 1, 2, 4-6, 9, 10, 14, and 27 are pending and have been examined; claims 16-26 are pending and have been withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2022 has been entered.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-6, 9, 10, 14, and 27 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Winters (U.S. Pub. No. 2011/0231305 A1) in view of Chamberlain et al. (U.S. Pub. No. 2010/0094758 A1) (hereinafter “Chamberlain”).

Claim 1: Winters, as shown, discloses the following limitations:
at a marketing services provider server, receiving from a client server separate from the marketing services provider but connected to the marketing services provider by a network, a request for a targeted audience (see at least ¶ [0058]: the transaction handler (103) provides at least part of the intelligence for the prioritization, generation, selection, customization and/or adjustment of an advertisement for delivery within a transaction process involving the transaction handler (103). For example, the advertisement may be presented to a customer in response to the customer making a payment via the transaction handler (103); see also at least ¶ [0037]: the entity operating the transaction handler cooperates with one or more other entities by providing information to these entities to allow these entities to perform at least some of the operations for presentation of the personalized or targeted advertisements; see also at least ¶ [0468]: the intelligence information can then be used to generate, identify and/or select targeted advertisements for presentation to the user (101) on the point of interaction (107), during a transaction, after a transaction, or when other opportunities arise; see also at least ¶ [0239]: the advertisement (205) is provided by an advertisement server (201) that is distinct and separate from the portal (143). For example, the advertisement server (201) may be operated by a third party advertisement network, a search engine, a social networking website, an online marketplace, etc. In one embodiment, the advertisement (205) is presented in a web page of the advertisement server (201), such as in the search results of a search engine. In one embodiment, the advertisement (205) is presented in a web page of a third party media channel, such as a blog site, a social networking website, an online newspaper, etc. In one embodiment, the advertisement (205) is provided by the portal (143); see also at least ¶ [0301]: in one embodiment, the advertisement (205) is provided by the computing apparatus. In another embodiment, the advertisement (205) is provided by an advertisement server (201) different and separate from the computing apparatus; see also at least ¶ [0499]: the information service provided by the system illustrated in FIG. 1 includes multiple parties, such as one entity operating the transaction handler (103), one entity operating the advertisement data (135), one entity operating the user tracker (113), one entity operating the media controller (115), etc. The transaction handler (103) is used to generate transactions to settle the fees, charges and/or divide revenues using the accounts of the respective parties. In one embodiment, the account information of the parties is stored in the data warehouse (149) coupled to the transaction handler (103). In some embodiments, a separate billing engine is used to generate the transactions to settle the fees, charges and/or divide revenues; see also at least ¶¶ [0071], [0076], and [0133]); 
creating a retail insight solution (RIS) selection user interface (UI) and transmitting the RIS selection UI from the marketing services provider to the client server (see at least ¶ [0277]: the web portal (143) may provide a user interface for the merchants to design and manage the offers (e.g., 401). The conditions and benefits of the offers can be specified by the merchants via the user interface. The merchants/advertisers may specify the advertisement fees for the advertisements, where the advertisements fees are not charged until the offers associated with the advertisement fee are redeemed for qualified transactions. In some embodiments, the advertisement fees are charged in the form of debits to the merchant accounts for the corresponding transactions that are settled. Thus, the merchants/advertisers do not have to pay for the advertisement fees until the merchants/advertisers are paid for the purchases by the users (e.g., 101); see also at least ¶¶ [0278]-[0280]); 
receiving input from the client server through the RIS selection UI at a marketing services provider application programming interface (API), wherein the input comprises instructions for the creation of a targeted audience comprising a stock keeping unit (SKU) for a product to be marketed to the targeted audience and a geographic area identifying a location for the targeted audience (see at least ¶ [0277]; see also at least ¶ [0278]: a merchant can specify the terms of the offers (e.g., 401), the identifications of the offers, the expiration dates, etc. through the web portal (143). In some embodiments, the web portal (143) may provide the code for the portion (403) of the advertisement, so that the merchant may use the code with separate, third party distributors of advertisements for their advertisement campaigns. In some embodiments, the portion (403) of the advertisement includes information to identify the merchant/advertiser, and the details of the offer (401), such as the terms, conditions, expiration date, benefits, etc.; see also at least ¶ [0266]: the conditions of the offer (401) may be based on the identification of the specific product or service (e.g., Stock-Keeping Unit (SKU) of the product or service); see also at least ¶ [0198]: the identifications of the user (101) may be based on the transaction profiles of a group of persons. The profile selector (129) may apply predetermined criteria to identify a multitude of persons who, to a predetermined degree, are deemed sufficiently similar to the user (101). The identification of the other persons may be based on a variety of factors including, for example, demographic similarity and/or purchasing pattern similarity between the user (101) and the other persons. Once the group constituting the other persons is identified, the transaction profile constituting the SKU-level profile for the group may be analyzed. Through predictive association and other modeling and analytical techniques, the historical purchases reflected in the SKU-level profile for the group may be employed to predict the future purchases of the user (101); see also at least ¶ [0199]: the SKU-level profile of the user (101) may be provided to select an advertisement that is appropriately targeted. Because the SKU-level profile of the user (101) may include identifications of the goods and services that the user (101) may be likely to buy, advertisements corresponding to the identified goods and services may be presented to the user (101). In this way, targeted advertising for the user (101) may be optimized. Further, advertisers and publishers of advertisements may improve their return on investment, and may improve their ability to cross-sell goods and services; see also at least ¶ [0196]: the identifications for the user (101) may be additionally or alternatively based on transaction profiles associated with others. The recommendations may be determined by predictive association and other analytical techniques. The target audience comprises users targeted by location and SKU; see also at least ¶¶ [0066], [0185]-[0202], [0279]-[0280], and [0422]); 
at the marketing services provider server, making a call to a data syndication server application programming interface (API) to receive point-of-sale (POS) data, wherein the data syndication server is separate from the marketing services provider server, connected to the marketing services provider server by the network, and configured to collect sales data from a plurality of retailers, wherein the POS data comprises a plurality of data records, each data record comprising sales data for the SKU associated with the target audience and an association between each sale and the geographic area in which the sale was made, wherein the sales data is aggregated from a plurality of POS systems in communication over the network with the data syndication server, wherein the POS systems comprise retail sales systems configured to collect sales data at a point of sale by scanning product codes associated with products being sold (see at least ¶ [0030]: transaction data, such as records of transactions made via credit accounts, debit accounts, prepaid accounts, bank accounts, stored value accounts and the like, is processed to provide information for various services, such as reporting, benchmarking, advertising, content or offer selection, customization, personalization, prioritization, etc.; see also at least ¶ [0038]: a portal of a transaction handler is to store data representing offers from merchants, and to associate user selected offers with the financial accounts of the respective users, if the users select the advertisements containing the offers. When the financial accounts are used to make payments processed by the transaction handler for purchases that satisfy the respective redemption conditions of the offers, the transaction handler and/or the portal is to detect such payment transactions and fulfill the offers in an automated way; see also at least ¶ [0041]: since the transaction handler records the transaction data for transactions made in various purchase channels, such as online marketplaces, offline in retail stores, phone orders, etc., the registered offer can be redeemed in an automated way, not limited by the channel used to make the purchase and not limited by the context of the purchase; see also at least ¶ [0049]: the transaction data (109) relates to financial transactions processed by the transaction handler (103); and the account data (111) relates to information about the account holders involved in the transactions. Further data, such as merchant data that relates to the location, business, products and/or services of the merchants that receive payments from account holders for their purchases, can be used in the generation of the transaction profiles (127, 341); see also at least ¶ [0052]: transaction handler (103) maintains a centralized data warehouse (149) organized around the transaction data (109); see also at least ¶ [0085]: the user data (125) includes an identifier of the user (101), such as a global unique identifier (GUID), a personal account number (PAN) (e.g., credit card number, debit card number, or other card account number), or other identifiers that uniquely and persistently identify the user (101) within a set of identifiers of the same type. Alternatively, the user data (125) may include other identifiers, such as an Internet Protocol (IP) address of the user (101), a name or user name of the user (101), or a browser cookie ID, which identify the user (101) in a local, temporary, transient and/or anonymous manner. Some of these identifiers of the user (101) may be provided by publishers, advertisers, ad networks, search engines, merchants, or the user tracker (113); see also at least ¶ [0488]: in one embodiment, the transaction terminal (105) is a POS terminal at a traditional, offline, “brick and mortar” retail store. In another embodiment, the transaction terminal (105) is an online server that receives account information (142) of the consumer account (146) from the user (101) through a web connection; see also at least ¶ [0074]: the queries from the advertisement selector (133) may be transmitted and received in accordance with an application programming interface or other query interface of the transaction handler (103), the profile generator (121) or the portal (143) of the transaction handler (103); see also at least ¶ [0348]: the entity operating the transaction handler (103) provides the intelligence information in real-time as the request for the intelligence information occurs. In other embodiments, the entity operating the transaction handler (103) may provide the intelligence information in batch mode. The intelligence information can be delivered via online communications (e.g., via an application programming interface (API) on a website, or other information server), or via physical transportation of a computer readable media that stores the data representing the intelligence information; see also at least ¶ [0185]: merchants generate stock-keeping unit (SKU) or other specific information that identifies the particular goods and services purchased by the user (101) or customer. The SKU information may be provided to the operator of the transaction handler (103) that processed the purchases. The operator of the transaction handler (103) may store the SKU information as part of transaction data (109), and reflect the SKU information for a particular transaction in a transaction profile (127 or 131) associated with the person involved in the transaction; see also at least ¶ [0222]: the purchase details (169) are transmitted to the transaction handler (103) via a communication channel separate from the communication channel used for the authorization and/or settlement requests for the transaction. For example, the merchant or the retailer may report the purchase details to the transaction handler (103) via a portal (143) of the transaction handler (103); see also at least ¶ [0499]: the information service provided by the system illustrated in FIG. 1 includes multiple parties, such as one entity operating the transaction handler (103), one entity operating the advertisement data (135), one entity operating the user tracker (113), one entity operating the media controller (115), etc. The transaction handler (103) is used to generate transactions to settle the fees, charges and/or divide revenues using the accounts of the respective parties. In one embodiment, the account information of the parties is stored in the data warehouse (149) coupled to the transaction handler (103). In some embodiments, a separate billing engine is used to generate the transactions to settle the fees, charges and/or divide revenues; see also at least ¶¶ [0037], [0043], [0066], [0159]-[0160], [0186]-[0202], [0225], [0384], [0400], [0422], and [0532]-[0533]); 
at the marketing services provider server, integrating the POS data with propensity data from a consumer database to create a set of audience data by identifying a subset of data in the consumer database matching the geographic area and further identifying a sub-subset of the data in the consumer database matching the geographic area which also matches a desired propensity, wherein the audience data comprises a plurality of audience records, each of the plurality of audience records corresponding with a person identified in the identified sub-subset of the data, and wherein the consumer database comprises a collection of data for consumers in a region of interest (see at least ¶ [0055]: the transaction data (109) is combined with external data, such as surveys, benchmarks, search engine statistics, demographics, competition information, emails, etc., to flag key events and data values, to set customer, merchant, data or event triggers, and to drive new transactions and new customer contacts; see also at least ¶ [0056]: profile generator (121) generates transaction profiles (127) based on the transaction data (109), the account data (111), and/or other data, such as non-transactional data, wish lists, merchant provided information, address information, information from social network websites, information from credit bureaus, information from search engines, information about insurance claims, information from DNA databanks, and other examples; see also at least ¶ [0057]: the transaction profiles (127) provide intelligence information on the behavior, pattern, preference, propensity, tendency, frequency, trend, and budget of the user (101) in making purchases. In one embodiment, the transaction profiles (127) include information about what the user (101) owns, such as points, miles, or other rewards currency, available credit, and received offers, such as coupons loaded into the accounts of the user (101). In one embodiment, the transaction profiles (127) include information based on past offer/coupon redemption patterns. In one embodiment, the transaction profiles (127) include information on shopping patterns in retail stores as well as online, including frequency of shopping, amount spent in each shopping trip, distance of merchant location (retail) from the address of the account holder(s), etc.; see also at least ¶ [0400]: the transaction records (301) are aggregated according to a buying entity. The aggregation (317) can be performed at account level, person level, family level, company level, neighborhood level, city level, region level, etc. to analyze the spending patterns across various areas (e.g., sellers, products or services) for the respective aggregated buying entity; see also at least ¶ [0468]: the accumulated transaction data (109) and the corresponding account data (111) are used to generate intelligence information about the purchase behavior, pattern, preference, tendency, frequency, trend, amount and/or propensity of the users (e.g., 101), as individuals or as a member of a group. The intelligence information can then be used to generate, identify and/or select targeted advertisements for presentation to the user (101) on the point of interaction (107), during a transaction, after a transaction, or when other opportunities arise; see also at least ¶ [0077]: advertising is targeted based on shopping patterns in a merchant category (e.g., as represented by a Merchant Category Code (MCC)) that has high correlation of spending propensity with other merchant categories (e.g., other MCCs). For example, in the context of a first MCC for a targeted audience, a profile identifying second MCCs that have high correlation of spending propensity with the first MCC can be used to select advertisements for the targeted audience; see also at least ¶ [0087]: transaction profile of the group is used as the user specific profile (131). Examples of such characteristics include geographical location or neighborhood, types of online activities, specific online activities, or merchant propensity. In one embodiment, the groups are defined based on aggregate information (e.g., by time of day, or household), or segment (e.g., by cluster, propensity, demographics, cluster IDs, and/or factor values). Groups that match both the propensity and geographic location are a sub-subset of users; see also at least ¶¶ [0060], [0064], [0066], [0073], and [0422]); 
at an offline-to-online server in communication with the marketing services provider server, performing offline-to-online matching with the audience data wherein the plurality of audience records in the audience data are each augmented with online contact information for persons whose data matches one of the plurality of audience records of the audience data by extracting a link for each of the plurality of audience records from a comprehensive consumer database (see at least ¶ [0110]: information provided by the portal (143) can be used in post-purchase activities; see also at least ¶ [0074]: the advertisement selector (133) may query for specific information regarding the user (101) before providing the user specific advertisement data (119). The queries may be communicated to the operator of the transaction handler (103) and, in particular, to the transaction handler (103) or the profile generator (121). For example, the queries from the advertisement selector (133) may be transmitted and received in accordance with an application programming interface or other query interface of the transaction handler (103), the profile generator (121) or the portal (143) of the transaction handler (103); see also at least ¶ [0055]: the transaction data (109) is combined with external data, such as surveys, benchmarks, search engine statistics, demographics, competition information, emails, etc., to flag key events and data values, to set customer, merchant, data or event triggers, and to drive new transactions and new customer contacts; see also at least ¶ [0079]: mobile advertisements, such as offers and coupons, are generated and disseminated based on aspects of prior purchases, such as timing, location, and nature of the purchases, etc.; see at least ¶ [0085]: identifiers are correlated to the user (101) based on the overlapping or proximity of the time period of their usage to establish an identification reference table; see also at least ¶ [0086]: the identification reference table is used to identify the account information (142) (e.g., account number (302)) based on characteristics of the user (101) captured in the user data (125), such as browser cookie ID, IP addresses, and/or timestamps on the usage of the IP addresses. In one embodiment, the identification reference table is maintained by the operator of the transaction handler (103). Alternatively, the identification reference table is maintained by an entity other than the operator of the transaction handler (103); see also at least ¶ [0090]: in one embodiment, the user data (125) uses browser cookie information to identify the user (101). The browser cookie information is matched to account information (142) or the account number (302) to identify the user specific profile (131), such as aggregated spending profile (341), to present effective, timely, and relevant marketing information to the user (101) via the preferred communication channel (e.g., mobile communications, web, mail, email, point of sale (POS), etc.) within a window of time that could influence the spending behavior of the user (101). Based on the transaction data (109), the user specific profile (131) can improve audience targeting for online advertising. Thus, customers will get better advertisements and offers presented to them; and the advertisers will achieve better return-on-investment for their advertisement campaigns; see also at least ¶ [0092]: a look up table is used to map browser cookie information (e.g., IP address, timestamp, cookie ID) to the account data (111) that identifies the user (101) in the transaction handler (103). The look up table may be established via correlating overlapping or common portions of the user data (125) observed by different entities or different user trackers (113); see also at least ¶ [0093]: the first user tracker (113) may be operated by the same entity operating the transaction handler (103) or by a different entity; see also at least ¶ [0101]: the correlator (117) is used to “close the loop” for the tracking of consumer behavior across an on-line activity and an “off-line” activity that results at least in part from the on-line activity. In one embodiment, online activities, such as searching, web browsing, social networking, and/or consuming online advertisements, are correlated with respective transactions to generate the correlation result (123) in FIG. 1. The respective transactions may occur offline, in “brick and mortar” retail stores, or online but in a context outside the online activities, such as a credit card purchase that is performed in a way not visible to a search company that facilitates the search activities; see also at least ¶ [0372]: in one embodiment, at least some of the profile generator (121), correlator (117), profile selector (129), and advertisement selector (133) are controlled by the entity that operates the transaction handler (103). In another embodiment, at least some of the profile generator (121), correlator (117), profile selector (129), and advertisement selector (133) are not controlled by the entity that operates the transaction handler (103); see also at least ¶¶ [0076], [0087], [0102]-[0104], and [0111]. The link can be any association to an audience record including linking information such as identifiers, cookie information, etc.); 
transmitting a retail insights solution (RIS) media execution user interface (UI) from the marketing services provider server to a client server, wherein the RIS media execution UI comprises on-screen controls to allow a user in communication with the client server to design a marketing campaign comprising a targeted electronic message directed to a targeted subset of persons matching the audience data (see at least ¶ [0277]: the web portal (143) may provide a user interface for the merchants to design and manage the offers (e.g., 401). The conditions and benefits of the offers can be specified by the merchants via the user interface. The merchants/advertisers may specify the advertisement fees for the advertisements, where the advertisements fees are not charged until the offers associated with the advertisement fee are redeemed for qualified transactions. In some embodiments, the advertisement fees are charged in the form of debits to the merchant accounts for the corresponding transactions that are settled. Thus, the merchants/advertisers do not have to pay for the advertisement fees until the merchants/advertisers are paid for the purchases by the users (e.g., 101); see also at least ¶¶ [0071], [0077]-[0078], and [0278]-[0280]); 
in response to use of the on-screen controls at the RIS media execution UI, receiving at the marketing services provider API a request to send the targeted electronic message (see at least ¶ [0277]; see also at least ¶ [0278]: a merchant can specify the terms of the offers (e.g., 401), the identifications of the offers, the expiration dates, etc. through the web portal (143). In some embodiments, the web portal (143) may provide the code for the portion (403) of the advertisement, so that the merchant may use the code with separate, third party distributors of advertisements for their advertisement campaigns. In some embodiments, the portion (403) of the advertisement includes information to identify the merchant/advertiser, and the details of the offer (401), such as the terms, conditions, expiration date, benefits, etc.; see also at least ¶¶ [0071], [0077]-[0078], and [0279]-[0280]); 
at the marketing services provider server, creating the targeted electronic message (see at least ¶ [0071]: an advertisement selector (133) prioritizes, generates, selects, adjusts, and/or customizes the available advertisement data (135) to provide user specific advertisement data (119) based at least in part on the user specific profile (131). The advertisement selector (133) uses the user specific profile (131) as a filter and/or a set of criteria to generate, identify, select and/or prioritize advertisement data for the user (101). A media controller (115) delivers the user specific advertisement data (119) to the point of interaction (107) for presentation to the user (101) as the targeted and/or personalized advertisement; see also at least ¶ [0076]: in one embodiment, the advertisement selector (133) is operated by an entity that is separate from the entity that operates the transaction handler (103). For example, the advertisement selector (133) may be operated by a search engine, a publisher, an advertiser, an ad network, or an online merchant. The user specific profile (131) is provided to the advertisement selector (133) to assist in the customization of the user specific advertisement data (119)); 
transmitting the targeted electronic message from the marketing services provider to a plurality of online devices, wherein each of the plurality of online devices is associated with a person identified in one of the targeted audience records by matching using the anonymous […]    identifiers (see at least ¶ [0071]: media controller (115) delivers the user specific advertisement data (119) to the point of interaction (107) for presentation to the user (101) as the targeted and/or personalized advertisement; see also at least ¶ [0076]: in one embodiment, the advertisement selector (133) is operated by an entity that is separate from the entity that operates the transaction handler (103). For example, the advertisement selector (133) may be operated by a search engine, a publisher, an advertiser, an ad network, or an online merchant. The user specific profile (131) is provided to the advertisement selector (133) to assist in the customization of the user specific advertisement data (119); see also at least ¶ [0243]: the advertisements/offers can be distributed based on the real-time or near real-time activities in the financial accounts of the users (e.g., 101), in view of the transaction data (109) recorded by the transaction handler (103); see also at least ¶ [0085]: the user data (125) may include other identifiers, such as an Internet Protocol (IP) address of the user (101), a name or user name of the user (101), or a browser cookie ID, which identify the user (101) in a local, temporary, transient and/or anonymous manner; see also at least ¶¶ [0078]-[0081]); 
calculating the results from the targeted electronic message sent to each of the plurality of online devices by identifying sales made to consumers who received the targeted electronic message at one of the online devices associated with such consumer (see at least ¶ [0243] and the analysis above; see also at least ¶ [0245]: a merchant can be fully offline (e.g., without a website for e-commerce) but still able to participate in the advertisement campaign and have a way to measure the performance of online advertisements presented on behalf of the merchant; see also at least ¶¶ [0090], [0244], [0305]-[0311], and [0350]).
at the marketing services provider server, receiving updated point-of-sale (POS) data through the marketing services provider API (see at least ¶ [0243]: redemption of the offers is automated, regardless of whether the purchase is made online, offline in a retail store, or via a mobile device (e.g., cellular phone, or PDA), which enables the performance tracking of the online advertisements that target non-online purchases (or online purchases that are out of the context/session of the online advertisements). Thus, the fees for the advertisements can be charged based on the performance measured in terms of purchases, instead of (or in combination with) other performance indicators such as web traffic directed from the advertisements to the websites of the advertisers; see also at least ¶ [0192]: the group may be defined based on one or a variety of considerations. For example, the group may be defined by common demographic features of its members; see also at least ¶ [0331]: after the users (101) who have visited the website of the merchant are identified, the transaction handler (103) can exclude the identified users (101) from a set of users (101) (e.g., users having a primary purchase geographical area within a zip code) to form a group of users (101) who have not visited the website of the merchant, such as users (101) whose primary purchase geographical area is within a given zip code and who have not visited the website of the merchant within a period of time; see also at least ¶ [0307]: the transaction handler (103) can differentiate the transactions completed online with a merchant and transactions completed offline in a retail store of the merchant. The identification of the channel through which the transactions are completed can be combined with other data for the checkout funnel analysis (e.g., if the customer abandons the online shopping cart at a particular point in the website of the merchant, determine whether the customer later purchased the items offline, in a retail store). In this example, later purchased items correspond to POS data that is received after having previously combined other sales data; see also at least ¶ [0313]: a transaction handler is configured to combine customer tracking data with transaction data (109) to generate merchant statistics to compare customer spending habits across different merchants, such as comparing the customer spending pattern related to spending with one merchant and the customer spending pattern related to corresponding spending with the competitive peer set of the merchant; see also at least ¶¶ [0186], [0198], [0244]-[0245], and [0305]-[0311]); 
integrating the updated POS data with the propensity data to create a set updated audience data (see at least ¶ [0332]: the portal (143) is configured to present statistics of purchases in various categories to the merchant to allow the merchant to determine the effectiveness of the advertisement campaign and to improve advertisement ROI. For example, the advertiser may see which advertisement channel drives the most purchases and which advertisement channel is optimum in terms of the ratio between advertisement cost and profit from sales generated from the advertisements (e.g., 205); see also at least ¶ [0382]: since the transaction data (109) are records and history of past purchases, the profile generator (121) can derive intelligence information about a customer using an account, a customer using multiple accounts, a family, a company, or other groups of customers, about what the targeted audience is likely to purchase in the future, how frequently, and their likely budgets for such future purchases. Intelligence information is useful in selecting the advertisements that are most useful, effective and compelling to the customer, thus increasing the efficiency and effectiveness of the advertising process; see also at least ¶ [0383]: the intelligence information may not only indicate what the audience is likely to purchase, but also how likely the audience is to be influenced by advertisements for certain purchases, and the relative effectiveness of different forms of advertisements for the audience. Thus, the advertisement selector (133) can select the advertisements to best use the opportunity to communicate with the audience. Further, the transaction data (109) can be enhanced via other data elements, such as program enrollment, affinity programs, redemption of reward points (or other types of offers), online activities, such as web searches and web browsing, social networking information, etc., based on the account data (111) and/or other data, such as non-transactional data discussed in U.S. patent application Ser. No. 12/614,603, filed Nov. 9, 2009 and entitled “Analyzing Local Non-Transactional Data with Transactional Data in Predictive Models,” the disclosure of which is incorporated in Winters by reference; see at least ¶ [0440]: transaction data (109) are summarized (371) using the factor solutions and cluster solutions to generate the aggregated spending profile (341). The aggregated spending profile (341) can be updated more frequently than the factor solutions and cluster solutions, when the new transaction data (109) becomes available. For example, the aggregated spending profile (341) may be updated quarterly or monthly; see also at least ¶¶ [0055]-[0057], [0060], [0064], [0066], [0073], 0090], [0243]-[0245], and [0345]);
performing offline-to-online matching with the updated audience data (see at least ¶ [0110]: information provided by the portal (143) can be used in post-purchase activities; see also at least ¶ [0074]: the advertisement selector (133) may query for specific information regarding the user (101) before providing the user specific advertisement data (119). The queries may be communicated to the operator of the transaction handler (103) and, in particular, to the transaction handler (103) or the profile generator (121). For example, the queries from the advertisement selector (133) may be transmitted and received in accordance with an application programming interface or other query interface of the transaction handler (103), the profile generator (121) or the portal (143) of the transaction handler (103); see also at least ¶ [0055]: the transaction data (109) is combined with external data, such as surveys, benchmarks, search engine statistics, demographics, competition information, emails, etc., to flag key events and data values, to set customer, merchant, data or event triggers, and to drive new transactions and new customer contacts; see also at least ¶ [0079]: mobile advertisements, such as offers and coupons, are generated and disseminated based on aspects of prior purchases, such as timing, location, and nature of the purchases, etc.; see at least ¶ [0085]: identifiers are correlated to the user (101) based on the overlapping or proximity of the time period of their usage to establish an identification reference table; see also at least ¶ [0086]: the identification reference table is used to identify the account information (142) (e.g., account number (302)) based on characteristics of the user (101) captured in the user data (125), such as browser cookie ID, IP addresses, and/or timestamps on the usage of the IP addresses. In one embodiment, the identification reference table is maintained by the operator of the transaction handler (103). Alternatively, the identification reference table is maintained by an entity other than the operator of the transaction handler (103); see also at least ¶ [0090]: in one embodiment, the user data (125) uses browser cookie information to identify the user (101). The browser cookie information is matched to account information (142) or the account number (302) to identify the user specific profile (131), such as aggregated spending profile (341), to present effective, timely, and relevant marketing information to the user (101) via the preferred communication channel (e.g., mobile communications, web, mail, email, point of sale (POS), etc.) within a window of time that could influence the spending behavior of the user (101). Based on the transaction data (109), the user specific profile (131) can improve audience targeting for online advertising. Thus, customers will get better advertisements and offers presented to them; and the advertisers will achieve better return-on-investment for their advertisement campaigns; see also at least ¶ [0092]: a look up table is used to map browser cookie information (e.g., IP address, timestamp, cookie ID) to the account data (111) that identifies the user (101) in the transaction handler (103). The look up table may be established via correlating overlapping or common portions of the user data (125) observed by different entities or different user trackers (113); see also at least ¶ [0093]: the first user tracker (113) may be operated by the same entity operating the transaction handler (103) or by a different entity; see also at least ¶ [0101]: the correlator (117) is used to “close the loop” for the tracking of consumer behavior across an on-line activity and an “off-line” activity that results at least in part from the on-line activity. In one embodiment, online activities, such as searching, web browsing, social networking, and/or consuming online advertisements, are correlated with respective transactions to generate the correlation result (123) in FIG. 1. The respective transactions may occur offline, in “brick and mortar” retail stores, or online but in a context outside the online activities, such as a credit card purchase that is performed in a way not visible to a search company that facilitates the search activities; see also at least ¶ [0372]: in one embodiment, at least some of the profile generator (121), correlator (117), profile selector (129), and advertisement selector (133) are controlled by the entity that operates the transaction handler (103). In another embodiment, at least some of the profile generator (121), correlator (117), profile selector (129), and advertisement selector (133) are not controlled by the entity that operates the transaction handler (103); see also at least ¶¶ [0076], [0087], [0102]-[0104], and [0111]); and
creating a follow-up targeted message directed to members of the audience from the updated audience data (see at least ¶ [0383]: the intelligence information may not only indicate what the audience is likely to purchase, but also how likely the audience is to be influenced by advertisements for certain purchases, and the relative effectiveness of different forms of advertisements for the audience. Thus, the advertisement selector (133) can select the advertisements to best use the opportunity to communicate with the audience. Further, the transaction data (109) can be enhanced via other data elements, such as program enrollment, affinity programs, redemption of reward points (or other types of offers), online activities, such as web searches and web browsing, social networking information, etc., based on the account data (111) and/or other data, such as non-transactional data discussed in U.S. patent application Ser. No. 12/614,603, filed Nov. 9, 2009 and entitled “Analyzing Local Non-Transactional Data with Transactional Data in Predictive Models,” the disclosure of which is incorporated in Winters by reference; see also at least ¶ [0055], [0074], [0076], [0079], [0085]-[0087], [0090], [0092], [0101]-[0104], [0110]-[0111], [0332], and [0382]).

Winters also discloses implementing this method using various computer architectures (see at least ¶ [0037], [0043], [0492], and [0549]-[0564]]).

Although Winters discloses at ¶ [0085] that “the user data (125) may include other identifiers, […], which identify the user (101) in a local, temporary, transient and/or anonymous manner,” Winters does not explicitly disclose accomplishing these ends by deleting all personally identifiable information (PII) from the plurality of audience records in the audience data and anonymizing each of the links for each of the plurality of audience records by hashing the links to produce anonymous hashed identifiers and storing the plurality of audience records in the audience data in a secure data area along with the anonymous hashed identifiers, wherein the secure data area excludes all PII or that the anonymous identifiers are anonymous hashed identifiers.

However, Chamberlain, as shown, teaches the following limitations:
deleting all personally identifiable information (PII) from the plurality of audience records in the audience data and anonymizing each of the links for each of the plurality of audience records by hashing the links to produce anonymous hashed identifiers (see at least ¶ [0038]: once data is transmitted to the Compute Cluster, the MDA 106 may erase any personally identifiable subscriber data from its system. The Compute Cluster 110 may include other software processes to be applied to the data received; see also at least ¶ [0047]: no personally identifiable data is sent outside of the access provider’s firewall; see also at least ¶ [0051]: once data is transmitted to the Compute Cluster, the MDA 116 may erase any personally identifiable subscriber data from its system; see also at least ¶ [0032]: once the names and addresses from the subscriber data are matched to predefined IDs, the predefined IDs are then encrypted to create encrypted keys, and sent back to the access provider 104 at step A2. Embodiments may use encryption methods such as SHA1, MD5, PGP, GPG, etc. As such, any later matching processes are "double-blinded" as the matches are based on encrypted keys and not personally identifiable information; see also at least ¶ [0010]); 
after deleting all PII from the plurality of audience records in the audience data an anonymizing each of the links for each of the plurality of audience records, storing the plurality of audience records in the audience data along with the anonymous hashed identifiers in a secure data area, wherein the secure data area excludes all PII (see at least ¶ [0009]: segment data store comprising marketing data records associated with a plurality of subscriber of an access provider; see also at least ¶ [0030]: the encryption process of step 2 takes place while the uploaded marketing data records are still in volatile memory such as in the MDA’s random access memory (RAM). As such, sensitive records containing PII such as names and addresses are not placed in long term storage of the MDA; see also at least ¶ [0033]: the MDA 106 can match the encrypted keys to one or more consumer segments that represent consumer attributes, such as attributes associated with the consumer and/or the consumer's household. The segments are stored in one embodiment with an associated key and an associated encrypted postal address; see also at least ¶¶ [0032], [0038], and [0051]).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for managing and using de-identified user information taught by Chamberlain with the advertising systems disclosed by Winters, because Chamberlain teaches at ¶ [0051] that deleting personally identifying data provides the benefit “to protect consumer privacy.”. See M.P.E.P. § 2143(I)(G).
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for managing and using de-identified user information taught by Chamberlain with the advertising systems disclosed by Winters, because the claimed invention is merely a combination of old elements (the techniques for managing and using de-identified user information taught by Chamberlain and the advertising systems disclosed by Winters), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).

Claim 2: The combination of Winters and Chamberlain teaches the limitations as shown in the rejections above. Further, Winters, as shown, discloses the following limitations:
wherein the sales data in the POS data relates to one or both of consumer packaged goods (CPG) or retail general merchandise (see at least ¶ [0185]: merchants generate stock-keeping unit (SKU) or other specific information that identifies the particular goods and services purchased by the user (101) or customer. The SKU information may be provided to the operator of the transaction handler (103) that processed the purchases. The operator of the transaction handler (103) may store the SKU information as part of transaction data (109), and reflect the SKU information for a particular transaction in a transaction profile (127 or 131) associated with the person involved in the transaction; see also at least ¶ [0186]: When a user (101) shops at a traditional retail store or browses a website of an online merchant, an SKU-level profile associated specifically with the user (101) may be provided to select an advertisement appropriately targeted to the user (101) (e.g., via mobile phones, POS terminals, web browsers, etc.). Products sold in a store are general retail merchandise; see also at least ¶ [0041]: transactions made in various purchase channels, such as online marketplaces, offline in retail stores, phone orders, etc.).

Claim 4: The combination of Winters and Chamberlain teaches the limitations as shown in the rejections above. Further, Winters, as shown, discloses the following limitations:
wherein the geographic area is an area associated with a postal code (see at least ¶ [0066]: the non-transactional data relates to events that happened in a geographical area local to the user (101) that performed the respective transactions. In one embodiment, a geographical area is local to the user (101) when the distance from the user (101) to locations in the geographical area is within a convenient range for daily or regular travel, such as 20, 50 or 100 miles from an address of the user (101), or within the same city or zip code area of an address of the user (101); see also at least ¶ [0331]: after the users (101) who have visited the website of the merchant are identified, the transaction handler (103) can exclude the identified users (101) from a set of users (101) (e.g., users having a primary purchase geographical area within a zip code) to form a group of users (101) who have not visited the website of the merchant, such as users (101) whose primary purchase geographical area is within a given zip code and who have not visited the website of the merchant within a period of time; see also at least ¶ [0417]: an aggregated spending profile (341) for an entity represented by an entity ID (e.g., 322) includes the cluster ID (343) and factor values (344) determined based on the cluster definitions (333) and the factor definitions (331). The aggregated spending profile (341) may further include other statistical parameters, such as diversity index (342), channel distribution (345), category distribution (346), zip code (347), etc., as further discussed below; see also at least ¶ [0422]: the zip code (347) in the aggregated spending profile (341) represents the dominant geographic area in which the spending associated with the entity ID (322) occurred. Alternatively or in combination, the aggregated spending profile (341) may include a distribution of transaction amounts over a set of zip codes that account for a majority of the transactions or transaction amounts (e.g., 90%)).

Claim 5: The combination of Winters and Chamberlain teaches the limitations as shown in the rejections above. Further, Winters, as shown, discloses the following limitations:
wherein the postal code is a ZIP code (see at least ¶ [0066]: the non-transactional data relates to events that happened in a geographical area local to the user (101) that performed the respective transactions. In one embodiment, a geographical area is local to the user (101) when the distance from the user (101) to locations in the geographical area is within a convenient range for daily or regular travel, such as 20, 50 or 100 miles from an address of the user (101), or within the same city or zip code area of an address of the user (101); see also at least ¶ [0331]: after the users (101) who have visited the website of the merchant are identified, the transaction handler (103) can exclude the identified users (101) from a set of users (101) (e.g., users having a primary purchase geographical area within a zip code) to form a group of users (101) who have not visited the website of the merchant, such as users (101) whose primary purchase geographical area is within a given zip code and who have not visited the website of the merchant within a period of time; see also at least ¶ [0417]: an aggregated spending profile (341) for an entity represented by an entity ID (e.g., 322) includes the cluster ID (343) and factor values (344) determined based on the cluster definitions (333) and the factor definitions (331). The aggregated spending profile (341) may further include other statistical parameters, such as diversity index (342), channel distribution (345), category distribution (346), zip code (347), etc., as further discussed below; see also at least ¶ [0422]: the zip code (347) in the aggregated spending profile (341) represents the dominant geographic area in which the spending associated with the entity ID (322) occurred. Alternatively or in combination, the aggregated spending profile (341) may include a distribution of transaction amounts over a set of zip codes that account for a majority of the transactions or transaction amounts (e.g., 90%)).

Claim 6: The combination of Winters and Chamberlain teaches the limitations as shown in the rejections above. Further, Winters, as shown, discloses the following limitations:
wherein the geographic area is an area sufficiently broad to prevent the identification of a single, individual consumer with the geographic area (see at least ¶ [0066]: the non-transactional data relates to events that happened in a geographical area local to the user (101) that performed the respective transactions. In one embodiment, a geographical area is local to the user (101) when the distance from the user (101) to locations in the geographical area is within a convenient range for daily or regular travel, such as 20, 50 or 100 miles from an address of the user (101), or within the same city or zip code area of an address of the user (101); see also at least ¶ [0331]: after the users (101) who have visited the website of the merchant are identified, the transaction handler (103) can exclude the identified users (101) from a set of users (101) (e.g., users having a primary purchase geographical area within a zip code) to form a group of users (101) who have not visited the website of the merchant, such as users (101) whose primary purchase geographical area is within a given zip code and who have not visited the website of the merchant within a period of time; see also at least ¶ [0417]: an aggregated spending profile (341) for an entity represented by an entity ID (e.g., 322) includes the cluster ID (343) and factor values (344) determined based on the cluster definitions (333) and the factor definitions (331). The aggregated spending profile (341) may further include other statistical parameters, such as diversity index (342), channel distribution (345), category distribution (346), zip code (347), etc., as further discussed below; see also at least ¶ [0422]: the zip code (347) in the aggregated spending profile (341) represents the dominant geographic area in which the spending associated with the entity ID (322) occurred. Alternatively or in combination, the aggregated spending profile (341) may include a distribution of transaction amounts over a set of zip codes that account for a majority of the transactions or transaction amounts (e.g., 90%). A zip code is sufficiently broad to prevent identification of a single consumer on that basis alone).

Claim 9: The combination of Winters and Chamberlain teaches the limitations as shown in the rejections above. Further, Winters, as shown, discloses the following limitations:
wherein the propensity data comprises data indicative of a consumer's interest in a particular category of products (see at least ¶ [0055]: the transaction data (109) is combined with external data, such as surveys, benchmarks, search engine statistics, demographics, competition information, emails, etc., to flag key events and data values, to set customer, merchant, data or event triggers, and to drive new transactions and new customer contacts; see also at least ¶ [0056]: profile generator (121) generates transaction profiles (127) based on the transaction data (109), the account data (111), and/or other data, such as non-transactional data, wish lists, merchant provided information, address information, information from social network websites, information from credit bureaus, information from search engines, information about insurance claims, information from DNA databanks, and other examples; see also at least ¶ [0057]: the transaction profiles (127) provide intelligence information on the behavior, pattern, preference, propensity, tendency, frequency, trend, and budget of the user (101) in making purchases. In one embodiment, the transaction profiles (127) include information about what the user (101) owns, such as points, miles, or other rewards currency, available credit, and received offers, such as coupons loaded into the accounts of the user (101). In one embodiment, the transaction profiles (127) include information based on past offer/coupon redemption patterns. In one embodiment, the transaction profiles (127) include information on shopping patterns in retail stores as well as online, including frequency of shopping, amount spent in each shopping trip, distance of merchant location (retail) from the address of the account holder(s), etc.; see also at least ¶ [0468]: the accumulated transaction data (109) and the corresponding account data (111) are used to generate intelligence information about the purchase behavior, pattern, preference, tendency, frequency, trend, amount and/or propensity of the users (e.g., 101), as individuals or as a member of a group. The intelligence information can then be used to generate, identify and/or select targeted advertisements for presentation to the user (101) on the point of interaction (107), during a transaction, after a transaction, or when other opportunities arise; see also at least ¶ [0077]: advertising is targeted based on shopping patterns in a merchant category (e.g., as represented by a Merchant Category Code (MCC)) that has high correlation of spending propensity with other merchant categories (e.g., other MCCs). For example, in the context of a first MCC for a targeted audience, a profile identifying second MCCs that have high correlation of spending propensity with the first MCC can be used to select advertisements for the targeted audience; see also at least ¶ [0087]: transaction profile of the group is used as the user specific profile (131). Examples of such characteristics include geographical location or neighborhood, types of online activities, specific online activities, or merchant propensity. In one embodiment, the groups are defined based on aggregate information (e.g., by time of day, or household), or segment (e.g., by cluster, propensity, demographics, cluster IDs, and/or factor values)).

Claim 10: The combination of Winters and Chamberlain teaches the limitations as shown in the rejections above. Further, Winters, as shown, discloses the following limitations:
wherein the propensity data comprises data indicative of a consumer being in-market for a particular category of products (see at least ¶ [0055]: the transaction data (109) is combined with external data, such as surveys, benchmarks, search engine statistics, demographics, competition information, emails, etc., to flag key events and data values, to set customer, merchant, data or event triggers, and to drive new transactions and new customer contacts; see also at least ¶ [0056]: profile generator (121) generates transaction profiles (127) based on the transaction data (109), the account data (111), and/or other data, such as non-transactional data, wish lists, merchant provided information, address information, information from social network websites, information from credit bureaus, information from search engines, information about insurance claims, information from DNA databanks, and other examples; see also at least ¶ [0057]: the transaction profiles (127) provide intelligence information on the behavior, pattern, preference, propensity, tendency, frequency, trend, and budget of the user (101) in making purchases. In one embodiment, the transaction profiles (127) include information about what the user (101) owns, such as points, miles, or other rewards currency, available credit, and received offers, such as coupons loaded into the accounts of the user (101). In one embodiment, the transaction profiles (127) include information based on past offer/coupon redemption patterns. In one embodiment, the transaction profiles (127) include information on shopping patterns in retail stores as well as online, including frequency of shopping, amount spent in each shopping trip, distance of merchant location (retail) from the address of the account holder(s), etc.; see also at least ¶ [0468]: the accumulated transaction data (109) and the corresponding account data (111) are used to generate intelligence information about the purchase behavior, pattern, preference, tendency, frequency, trend, amount and/or propensity of the users (e.g., 101), as individuals or as a member of a group. The intelligence information can then be used to generate, identify and/or select targeted advertisements for presentation to the user (101) on the point of interaction (107), during a transaction, after a transaction, or when other opportunities arise; see also at least ¶ [0077]: advertising is targeted based on shopping patterns in a merchant category (e.g., as represented by a Merchant Category Code (MCC)) that has high correlation of spending propensity with other merchant categories (e.g., other MCCs). For example, in the context of a first MCC for a targeted audience, a profile identifying second MCCs that have high correlation of spending propensity with the first MCC can be used to select advertisements for the targeted audience; see also at least ¶ [0087]: transaction profile of the group is used as the user specific profile (131). Examples of such characteristics include geographical location or neighborhood, types of online activities, specific online activities, or merchant propensity. In one embodiment, the groups are defined based on aggregate information (e.g., by time of day, or household), or segment (e.g., by cluster, propensity, demographics, cluster IDs, and/or factor values)).

Claim 14: The combination of Winters and Chamberlain teaches the limitations as shown in the rejections above. Further, Winters, as shown, discloses the following limitations:
sending the targeted message to each member of the audience, wherein each member of the audience resides within the geographic area associated with the postal code (see at least ¶ [0383]: the intelligence information may not only indicate what the audience is likely to purchase, but also how likely the audience is to be influenced by advertisements for certain purchases, and the relative effectiveness of different forms of advertisements for the audience. Thus, the advertisement selector (133) can select the advertisements to best use the opportunity to communicate with the audience. Further, the transaction data (109) can be enhanced via other data elements, such as program enrollment, affinity programs, redemption of reward points (or other types of offers), online activities, such as web searches and web browsing, social networking information, etc., based on the account data (111) and/or other data, such as non-transactional data discussed in U.S. patent application Ser. No. 12/614,603, filed Nov. 9, 2009 and entitled “Analyzing Local Non-Transactional Data with Transactional Data in Predictive Models,” the disclosure of which is incorporated in Winters by reference; see also at least ¶ [0331]: after the users (101) who have visited the website of the merchant are identified, the transaction handler (103) can exclude the identified users (101) from a set of users (101) (e.g., users having a primary purchase geographical area within a zip code) to form a group of users (101) who have not visited the website of the merchant, such as users (101) whose primary purchase geographical area is within a given zip code and who have not visited the website of the merchant within a period of time; see also at least ¶ [0055], [0074], [0076], [0079], [0085]-[0087], [0090], [0092], [0101]-[0104], [0110]-[0111], [0186], [0198], [0243]-[0245], [0332], and [0382]).

Claim 27: The combination of Winters and Chamberlain teaches the limitations as shown in the rejections above. Further, Winters, as shown, discloses the following limitations:
receiving, at the marketing service provider API, audience activity data (see at least ¶ [0110]: information provided by the portal (143) can be used in post-purchase activities; see also at least ¶ [0074]: the advertisement selector (133) may query for specific information regarding the user (101) before providing the user specific advertisement data (119). The queries may be communicated to the operator of the transaction handler (103) and, in particular, to the transaction handler (103) or the profile generator (121). For example, the queries from the advertisement selector (133) may be transmitted and received in accordance with an application programming interface or other query interface of the transaction handler (103), the profile generator (121) or the portal (143) of the transaction handler (103); see also at least ¶ [0055]: the transaction data (109) is combined with external data, such as surveys, benchmarks, search engine statistics, demographics, competition information, emails, etc., to flag key events and data values, to set customer, merchant, data or event triggers, and to drive new transactions and new customer contacts; see also at least ¶ [0079]: mobile advertisements, such as offers and coupons, are generated and disseminated based on aspects of prior purchases, such as timing, location, and nature of the purchases, etc.; see at least ¶ [0085]: identifiers are correlated to the user (101) based on the overlapping or proximity of the time period of their usage to establish an identification reference table; see also at least ¶ [0086]: the identification reference table is used to identify the account information (142) (e.g., account number (302)) based on characteristics of the user (101) captured in the user data (125), such as browser cookie ID, IP addresses, and/or timestamps on the usage of the IP addresses. In one embodiment, the identification reference table is maintained by the operator of the transaction handler (103). Alternatively, the identification reference table is maintained by an entity other than the operator of the transaction handler (103); see also at least ¶ [0090]: in one embodiment, the user data (125) uses browser cookie information to identify the user (101). The browser cookie information is matched to account information (142) or the account number (302) to identify the user specific profile (131), such as aggregated spending profile (341), to present effective, timely, and relevant marketing information to the user (101) via the preferred communication channel (e.g., mobile communications, web, mail, email, point of sale (POS), etc.) within a window of time that could influence the spending behavior of the user (101). Based on the transaction data (109), the user specific profile (131) can improve audience targeting for online advertising. Thus, customers will get better advertisements and offers presented to them; and the advertisers will achieve better return-on-investment for their advertisement campaigns; see also at least ¶ [0092]: a look up table is used to map browser cookie information (e.g., IP address, timestamp, cookie ID) to the account data (111) that identifies the user (101) in the transaction handler (103). The look up table may be established via correlating overlapping or common portions of the user data (125) observed by different entities or different user trackers (113); see also at least ¶ [0093]: the first user tracker (113) may be operated by the same entity operating the transaction handler (103) or by a different entity; see also at least ¶ [0101]: the correlator (117) is used to “close the loop” for the tracking of consumer behavior across an on-line activity and an “off-line” activity that results at least in part from the on-line activity. In one embodiment, online activities, such as searching, web browsing, social networking, and/or consuming online advertisements, are correlated with respective transactions to generate the correlation result (123) in FIG. 1. The respective transactions may occur offline, in “brick and mortar” retail stores, or online but in a context outside the online activities, such as a credit card purchase that is performed in a way not visible to a search company that facilitates the search activities; see also at least ¶ [0372]: in one embodiment, at least some of the profile generator (121), correlator (117), profile selector (129), and advertisement selector (133) are controlled by the entity that operates the transaction handler (103). In another embodiment, at least some of the profile generator (121), correlator (117), profile selector (129), and advertisement selector (133) are not controlled by the entity that operates the transaction handler (103); see also at least ¶¶ [0076], [0087], [0102]-[0104], and [0111]);
utilizing the audience activity data, creating a retail insights system (RIS) insights user interface (UI), wherein the RIS insights UI comprises a graphical representation of the audience activity data (see at least ¶ [0243] and the analysis above; see also at least ¶ [0245]: a merchant can be fully offline (e.g., without a website for e-commerce) but still able to participate in the advertisement campaign and have a way to measure the performance of online advertisements presented on behalf of the merchant; see also at least ¶ [0306]: the transaction handler (103) may provide merchant benchmarking tools, as discussed in U.S. Pat. App. Pub. No. 2009/0048884, filed Aug. 14, 2008 and entitled “Merchant Benchmarking Tool,” U.S. patent application Ser. No. 12/940,562, filed Nov. 5, 2010, and U.S. patent application Ser. No. 12/940,664, filed Nov. 5, 2010, the disclosures of which are incorporated in Winters by reference. The profile data and the merchant benchmarking information can be integrated and/or combined with various third party product offerings, such as advertising ROI tools, website improvement tools, search tools, advertisement campaign and retail analytics tools, customer segmentation tools, etc.; see also at least ¶¶ [0090], [0244], [0305]-[0311], and [0350]); and
transmitting the RIS insights UI from the marketing services provider to the client server (see at least ¶¶ [0090], [0243]-[0245], [0305]-[0311], and [0350] and the analysis above).

Response to Arguments
Applicant’s arguments filed with the Reply have been fully considered but are not persuasive. 
The rejections have been revised to provide citations to features from Winters and Chamberlain and discussion thereof that read on the features added to claim 1 via the amendments submitted with the Reply.
Examiner disagrees with applicant’s arguments against the combinability of Winters and Chamberlain. See Reply, pp. 11-13. As addressed in the rejections, Winters discloses using anonymous identifiers and one of skill in the art would recognize how to use the anonymous encrypted identifiers in Chamberlain as an anonymous identifier in Winters and the techniques related thereto. Applicant further argues against the specific rationales used for supporting the combining Winters and Chamberlain. Reply, pp. 13-14. Examiner disagrees, because the rationales are based on evidence from these reference that state the advantages and benefits gained from using Chamberlain’s techniques for anonymizing data and keeping this data securely store that would have motivated one of skill in the art at the effective filing date of the claimed invention to combine these beneficial techniques with the advertising systems disclosed by Winters. Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant presents several arguments about what the invention “does not” do, but these arguments are not directed toward limitations required by the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to delivering targeted advertising.
U.S. Pub. No. 2011/0087550 A1 to Fordyce, III et al. (disclosing techniques for correlating transactions with activities that occurred outside the context of the transaction, such as online advertisements presented to the customers that at least in part cause the offline transactions. The correlation data can be used to demonstrate the success of the advertisements, and/or to improve intelligence information about how individual customers and/or various types or groups of customers respond to the advertisements);
U.S. Pub. No. 2010/0293058 A1 to Maher et al. (ad selection systems and methods);
U.S. Pub. No. 2008/0086365 A1 to Zollino et al. (analyzing credit card transaction data); 
U.S. Pub. No. 2011/0060905 A1 to Stack et al. (providing anonymized user profile data); and
Provost et al. (“Audience Selection for On-line Brand Advertising: Privacy-friendly Social Network Targeting,” KDD '09: Proceedings of the 15th ACM SIGKDD international conference on Knowledge discovery and data mining, June 2009, pp. 707–716) (privacy-friendly methods for extracting quasi-social networks from browser behavior on user-generated content sites, for the purpose of finding good audiences for brand advertising).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571) 272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached at 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622